Case 3:20-cv-02131-GPC-JLB Document 7-15 Filed 04/01/21 PageID.182 Page 1 of 4




                         EXHIBIT 12
             Case 3:20-cv-02131-GPC-JLB Document 7-15 Filed 04/01/21 PageID.183 Page 2 of 4
                                            State of California—Health and Human Services Agency
                                           California Department of Public Health
                                           NOTE: The following guidance is superseded by
   SONIA Y. ANGELL, MD, MPH                updated guidance released on November 16, 2020.                GAVIN NEWSOM
State Public Health Officer & Director                                                                       Governor


                 Released June 18, 2020

                    • Revised on June 29, 2020 to clarify that children under two years old are exempt from
                      wearing face coverings due to risk of suffocation

                                         GUIDANCE FOR THE USE OF FACE COVERINGS
                Because of our collective actions, California has limited the spread of COVID-19
                and associated hospitalizations and deaths in our state. Still, the risk for COVID-19
                remains and the increasing number of Californians who are leaving their homes
                for work and other needs, increases the risk for COVID-19 exposure and infection.

                Over the last four months, we have learned a lot about COVID-19 transmission,
                most notably that people who are infected but are asymptomatic or pre-
                symptomatic play an important part in community spread. The use of face
                coverings by everyone can limit the release of infected droplets when talking,
                coughing, and/or sneezing, as well as reinforce physical distancing.

                This document updates existing CDPH guidance for the use of cloth face
                coverings by the general public when outside the home. It mandates that face
                coverings be worn state-wide in the circumstances and with the exceptions
                outlined below. It does not substitute for existing guidance about social
                distancing and handwashing.

                Guidance
                People in California must wear face coverings when they are in the high-risk
                situations listed below:
                       •      Inside of, or in line to enter, any indoor public space;1
                       •      Obtaining services from the healthcare sector in settings including, but not
                              limited to, a hospital, pharmacy, medical clinic, laboratory, physician or
                              dental office, veterinary clinic, or blood bank;2
                       •      Waiting for or riding on public transportation or paratransit or while in a
                              taxi, private car service, or ride-sharing vehicle;
                       •      Engaged in work, whether at the workplace or performing work off-site, when:
                                    •     Interacting in-person with any member of the public;
                                    •     Working in any space visited by members of the public, regardless
                                          of whether anyone from the public is present at the time;
                1 Unless exempted by state guidelines for specific public settings
                2 Unless directed otherwise by an employee or healthcare provider

                                                        California Department of Public Health
                                              P.O. Box 997377, MS0500 ● Sacramento, CA 95899-7377
                                                       Department Website (www.cdph.ca.gov)
                                                                                            Exhibit 12, Page 88
Case 3:20-cv-02131-GPC-JLB Document 7-15 Filed 04/01/21 PageID.184 Page 3 of 4




           •   Working in any space where food is prepared or packaged for sale
               or distribution to others;
           •   Working in or walking through common areas, such as hallways,
               stairways, elevators, and parking facilities;
           •   In any room or enclosed area where other people (except for
               members of the person’s own household or residence) are present
               when unable to physically distance.
    •   Driving or operating any public transportation or paratransit vehicle, taxi,
        or private car service or ride-sharing vehicle when passengers are present.
        When no passengers are present, face coverings are strongly
        recommended.
    •   While outdoors in public spaces when maintaining a physical distance of
        6 feet from persons who are not members of the same household or
        residence is not feasible.
 The following individuals are exempt from wearing a face covering:
    • Persons younger than two years old. These very young children must not
       wear a face covering because of the risk of suffocation.
    •   Persons with a medical condition, mental health condition, or disability that
        prevents wearing a face covering. This includes persons with a medical
        condition for whom wearing a face covering could obstruct breathing or
        who are unconscious, incapacitated, or otherwise unable to remove a
        face covering without assistance.
    •   Persons who are hearing impaired, or communicating with a person who is
        hearing impaired, where the ability to see the mouth is essential for
        communication.
    •   Persons for whom wearing a face covering would create a risk to the
        person related to their work, as determined by local, state, or federal
        regulators or workplace safety guidelines.
    •   Persons who are obtaining a service involving the nose or face for which
        temporary removal of the face covering is necessary to perform the service.
    •   Persons who are seated at a restaurant or other establishment that offers
        food or beverage service, while they are eating or drinking, provided that
        they are able to maintain a distance of at least six feet away from persons
        who are not members of the same household or residence.
    •   Persons who are engaged in outdoor work or recreation such as swimming,
        walking, hiking, bicycling, or running, when alone or with household
        members, and when they are able to maintain a distance of at least six
        feet from others.



                                                               Exhibit 12, Page 89
Case 3:20-cv-02131-GPC-JLB Document 7-15 Filed 04/01/21 PageID.185 Page 4 of 4




    •   Persons who are incarcerated. Prisons and jails, as part of their mitigation
        plans, will have specific guidance on the wearing of face coverings or
        masks for both inmates and staff.

 Note: Persons exempted from wearing a face covering due to a medical
 condition who are employed in a job involving regular contact with others
 should wear a non-restrictive alternative, such as a face shield with a drape on
 the bottom edge, as long as their condition permits it.

 Background
 What is a cloth face covering?
 A cloth face covering is a material that covers the nose and mouth. It can be
 secured to the head with ties or straps or simply wrapped around the lower
 face. It can be made of a variety of materials, such as cotton, silk, or linen. A
 cloth face covering may be factory-made or sewn by hand or can be
 improvised from household items such as scarfs, T-shirts, sweatshirts, or towels.

 How well do cloth face coverings work to prevent spread of COVID-19?
 There is scientific evidence to suggest that use of cloth face coverings by the
 public during a pandemic could help reduce disease transmission. Their primary
 role is to reduce the release of infectious particles into the air when someone
 speaks, coughs, or sneezes, including someone who has COVID-19 but
 feels well. Cloth face coverings are not a substitute for physical distancing,
 washing hands, and staying home when ill, but they may be helpful when
 combined with these primary interventions.

 When should I wear a cloth face covering?
 You should wear face coverings when in public places, particularly when those
 locations are indoors or in other areas where physical distancing is not possible

 How should I care for a cloth face covering?
 It’s a good idea to wash your cloth face covering frequently, ideally after each
 use, or at least daily. Have a bag or bin to keep cloth face coverings in until they
 can be laundered with detergent and hot water and dried on a hot cycle. If
 you must re-wear your cloth face covering before washing, wash your hands
 immediately after putting it back on and avoid touching your face. Discard
 cloth face coverings that:
    •   No longer cover the nose and mouth
    •   Have stretched out or damaged ties or straps
    •   Cannot stay on the face
    •   Have holes or tears in the fabric

                                            ###


                                                                Exhibit 12, Page 90
